DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's after final submission filed on 01/21/2021 has been entered. Claims 3-4, 6-13, and 15-17 are pending. Claims 1-2, 5, and 14 have been canceled. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  4, 6-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130196218), hereinafter Masuda, in view of Oda et al., (US20140178755) hereinafter Oda.
Regarding Claims 4 and 15, Masuda discloses a battery module comprising two or more nonaqueous electrolyte secondary batteries “1” arranged next to each other and being fixed by welding a bus bar to adjacent terminals (Masuda [0060]), which is the same as a battery module comprising two or more batteries, wherein each of the batteries “1” comprises: an electrode assembly housed in [a] container (Masuda [0008]) which the skilled artisan understands is the same as a shell accommodating the electrode assembly, and a cap part “20” (Masuda 

    PNG
    media_image1.png
    705
    735
    media_image1.png
    Greyscale

Masuda Annotated Fig. 1
While Masuda does not explicitly teach that the first terminal board further comprises a first connecting board, a first conductive board, the first conductive board exposes from a side of the first connecting board away from the cap plate, and the first conductive board is connected to the first pole and the first connecting board, first pole and the extension portion are made of different materials, it does discloses that the electrode terminal “23” may be configured such that the terminal body “23a” and the connection part “23b” thereof are independent of each other, and that the terminal body “23a” and the connection part 23b are integrally formed using two different kinds of materials or the same material (Masuda [0061]). Further, Masuda desires the electrode terminal 23 is a member for completing electrical connection between a plurality of non-aqueous electrolyte secondary batteries 1 (not-shown) arranged next to each other by means of the terminal bodies 23a of the respective non-aqueous electrolyte secondary batteries 1 being fixed by welding using a bus bar (Masuda [0060]). The Claim 4. Masuda further discloses that the electrode terminal “23” is a member for completing electrical connection between a plurality of non-aqueous electrolyte secondary batteries 1 (not-shown) arranged next to each other by means of the terminal bodies 23a of the respective non-aqueous electrolyte secondary batteries 1 being fixed by welding using a bus bar (Masuda [0060]) which the skilled artisan reasonably understands is the same as a battery module comprising two or more of the power batteries and that a bus bar is an example of a connecting plate. However, Masuda is silent with regards to the material of the connecting plate.
In a similar field of endeavor as it pertains to battery cap assemblies, (Oda [0001]) Oda teaches a similar cap plate “2” (Oda [0052]) having a first terminal plate “8” (Oda [0049]) including a first conductive board alloy portion“81” (Oda [0077]) and a bus bar bonding portion “83” (Oda [0062], Fig. 4 “83”), reading on a connecting board, wherein the longer extension portion (Oda Annotated Fig. 4, “first extension”) corresponds to the longer first extension portion of Masuda, and likewise the shorter extension portion (Oda Annotated Fig. 4 “second extension”) corresponds to the shorter second extension portion of Masuda. 

    PNG
    media_image2.png
    314
    595
    media_image2.png
    Greyscale

Oda Annotated Fig. 4
Oda further teaches wherein the first (negative electrode) pole “52” (Oda [0053]) is made of copper (Oda [0055]) and the first conductive board “81” is made of copper alloy (Oda [0060]), thus they are made of a same material, and the first extension portion “83” is made of aluminum (Oda [0079]), thus the first extension portion is made of a different material. Furthermore, Oda teaches wherein the second electrode terminal “7” is made of aluminum (Oda [0058]) which is the same as the first extension portion. Oda further teaches a bus bar “101” (Oda [0051]) reading on a connecting plate, wherein the bus bar “101” is made of aluminum (Oda [0051]), which is the same as the first extension portion, wherein the connecting plate (bus bar “101”) is welded (Oda [0051]) to cover the first extension portion “83” (Oda Fig. 1, “101” covers the first extension portion) without covering the second extension portion of the first connecting board of the one of the power batteries (Oda Annotated Fig. 1).

    PNG
    media_image3.png
    456
    714
    media_image3.png
    Greyscale

Oda Annotated Fig. 1
Oda further discloses wherein a length of the second electrode terminal “7” L2 (Oda [0057], Fig. 4) is equal to the length L2 of the first extension portion “83” of the first electrode terminal “8” (Oda Fig. 4), and a distance from a side of the second electrode terminal away from the first electrode terminal to a side of the cap plate away from the first electrode terminal is equal to a distance from a side of the first electrode terminal away from the second electrode terminal to a side of cap plate away from the second electrode terminal (Oda Fig. 4, since they are equally spaced).
Oda further teaches wherein the bimetallic terminal plate improves the welding connection when welding two dissimilar metal (such as connecting a positive and negative terminal with a bus bar) (Oda [0009]-[0010]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the terminal plate of Masuda to include a first extension portion connecting board of one material and a conductive board of a different material, such that the first pole and the first conductive board are made 
Regarding Claims 6-7, Modified Masuda discloses all of the claim limitations as set forth above. Masuda is silent regarding an opening provided on the first connecting board. 
Oda further teaches a groove portion “82” (Oda [0062]), reading on an opening, is provided on a side of the first connecting board “83” away from the cap plate (Oda Annotated Fig. 5 groove “82”), and the first conductive board “81” is embedded in the opening (Oda Annotated Fig. 5, “81” is embedded in groove “82”) and further the opening is a groove (Oda [0062]) that does not penetrate through the first connecting board in a height direction (Oda [0062], Annotated Fig. 5). 

    PNG
    media_image4.png
    145
    591
    media_image4.png
    Greyscale

Oda Annotated Fig. 5
Regarding Claim 8, Modified Masuda discloses all of the claim limitations as set forth above. Masuda is silent regarding the groove. 
Oda further teaches wherein the groove “82” is located between the first extension portion and the second extension portion in a length direction (Oda Annotated Fig. 5, above).
Regarding Claim 9, Modified Masuda discloses all of the claim limitations as set forth above. Masuda is silent regarding the groove. 
Oda further teaches wherein the first pole “5” passes through the cap plate (lid plate) “2” (Oda [0056], Annotated Fig. 5), a bottom wall of the groove “82” (Oda Annotated Fig. 5), and the first conductive board “81”, wherein the first conductive board “81” surrounds a periphery of the first pole “5” (Oda Annotated Fig. 5).

    PNG
    media_image4.png
    145
    591
    media_image4.png
    Greyscale

Oda Annotated Fig. 5
Regarding Claim 10, Modified Masuda discloses all of the claim limitations as set forth above. Masuda further discloses wherein the first pole (connection part “23b”) is riveted to the cap plate and current collector by way of first connecting board (terminal plate “23a”) (Masuda [0063]) which the skilled artisan reasonably takes as fixedly connected by riveting. 
Regarding Claim 11, Modified Masuda discloses all of the claim limitations as set forth above. Masuda discloses welding the terminals to bus bars (Masuda [0060]) but is silent regarding laser welding.
Oda further teaches using laser welding (Oda [0059]) which easily generates heat to connect the different components by welding (Oda [0077]).
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable welding method of laser welding as taught by Oda in order to easily and reliably electrically connect the components together. 
Regarding Claim 12, Modified Masuda discloses all of the claim limitations as set forth above. Masuda is silent regarding the groove.
Oda further teaches wherein the opening “82” is a groove “82” (Oda [0062]) that does not penetrate through the first connecting board “83” in a height direction (Oda Annotated Fig. 5), the first conductive board “81” extends in a width direction and penetrates through the first connecting board “83” (Oda Annotated Fig. 5).

    PNG
    media_image4.png
    145
    591
    media_image4.png
    Greyscale

Oda Annotated Fig. 5
Regarding Claim 16, Modified Masuda discloses all of the claim limitations as set forth above. Masuda is silent regarding how the batteries are connected. 
Oda further teaches wherein the connecting plate (bus bar “101”) (Oda [0079]) extends in a width direction and connects with the second terminal “7” of another one of the power batteries (Oda Fig. 1).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130196218), hereinafter Masuda, in view Oda et al., (US20140178755) hereinafter Oda, as applied to Claim 15 above, and further in view of Byun et al., (US Patent 9537135) hereinafter Byun 2017.
Regarding Claim 3, Modified Masuda discloses all of the claim limitations as set forth above. Masuda further discloses wherein the insulation sealing member “22” insulates the electrode terminal “23” and the container “30” which includes the cap plate “20” (Masuda [0057]), thus reading on the first electrode terminal is insulated from the cap plate. Masuda is silent with regards to the second electrode terminal and the cap plate. 
In a similar field of endeavor as it pertains to a cap assembly for rechargeable batteries (Byun 2017 Abstract) Byun 2017 further teaches wherein the second (electrode) terminal “130” is electrically connected to the cap plate “151” (Byun 2017 col. 6, lines 3-8). As such the cap plate and case can have the same polarity as the second terminal (Byun 2017 col. 6 lines 6-8).
It would have been obvious to one having ordinary skill in the art to configure the cap plate disclosed by Masuda such that the second electrode terminal is electrically connected to the cap plate as taught by Byun 2017, and the skilled artisan would have a reasonable expectation that the resulting battery would still be able to store and release energy, while keeping the first electrode terminal insulated from the cap plate.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20130196218), hereinafter Masuda, in view of Oda et al., (US20140178755) hereinafter Oda, as applied to Claim 15 above, and further in view of Byun (CN102088103, cited in IDS filed 07/31/2019, relied upon corresponding US 20110135976 as translation) hereinafter Byun 2011.
Regarding Claim 17
However in a similar field of endeavor as it pertains to a cap assembly for rechargeable batteries (Byun 2011 abstract) Byun 2011 teaches a short circuit member “53”, taken as a transforming plate, that is configured to deform in response to an increase in pressure, taken as a pressure threshold, inside the case to electrically couple the first electrode and the second electrode to each other (Byun 2011 [0015]), the short circuit member “53” is electrically connected and fixed to the cap plate “28” (Byun 2011 [0050] and Fig. 4) and opposite to the long extension portion of short circuit tab “51” (Byun 2011 Fig. 4), taken in this case as the first extension portion, thus meeting all of the claim limitations. Byun 2011 teaches when an internal pressure of a rechargeable battery rises, a short circuit member contacts a short circuit tab to short-circuit a negative electrode and a positive electrode to each other, and thus a large current flows between the positive electrode and the negative electrode, whereby an electrode assembly of the battery is discharged. Thereby, the internal pressure is prevented from rising further (Byun 2011 [0013]) thus preventing explosion or ignition (Byun 2011 [0008]).
It would have been obvious to one having ordinary skill in the art to add the short circuit member taught by Byun 2011 to the cap assembly disclosed by Modified Masuda in order to improve the safety of the battery by minimizing risk of explosion or ignition.  
Regarding Claim 13, Modified Masuda discloses all of the claim limitations as set forth above. Masuda and Oda are silent with regards to a transforming plate. 
However in a similar field of endeavor as it pertains to a cap assembly for rechargeable batteries (Byun 2011 abstract) Byun 2011 teaches a short circuit member “53”, taken as a transforming plate, that is configured to deform in response to an increase in pressure, taken as a pressure threshold, inside the case to electrically couple the first electrode and the second electrode to each other (Byun 2011 [0015]), the short circuit member “53” is electrically connected and fixed to the cap plate “28” (Byun 2011 [0050] and Fig. 4) and opposite to the long extension portion of short circuit tab “51” (Byun 2011 Fig. 4), taken in this case as the first extension portion, thus meeting all of the claim limitations. Byun 2011 teaches 
It would have been obvious to one having ordinary skill in the art to add the short circuit member taught by Byun 2011 to the cap assembly disclosed by Modified Masuda, such that a projection length of a transforming plate projected in a thickness direction is greater than a length of the second extension portion, in order to improve the safety of the battery by minimizing risk of explosion or ignition.  

Response to Arguments
Applicant’s arguments filed 01/21/2021, with respect to the rejection(s) of claim(s) 15 under 35 USC 103 over Masuda in view of Byun 2017 have been fully considered and are persuasive, because Masuda in view of Byun 2017 does not teach wherein the connecting plate covers the first extension portion without covering the second extension portion,. Rather Byun 2017 shows where the bus bar (connecting plate) covers both the first and second extension portion. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masuda in view of Oda (newly cited) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722